Citation Nr: 1227290	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-15 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability evaluation for status post bilateral inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from April 1989 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying the claim currently on appeal.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Houston, Texas in January 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For historical purposes, the Veteran was granted service connection for the residuals of his bilateral inguinal hernia repair in January 2008.  A noncompensable (0 percent) disability evaluation was assigned for nonpainful scarring under Diagnostic Code 7338-7804, effective as of August 16, 2007.  A timely notice of disagreement was received from the Veteran in April 2008, but the noncompensable disability evaluation was continued in an April 2009 statement of the case.  The Veteran appealed this decision to the Board in April 2009.  

The Veteran was afforded VA examinations in October 2007 and June 2009.  According to the October 2007 VA examiner, the Veteran's scarring was not tender upon examination.  There was also no evidence of an inguinal hernia upon examination.  The June 2009 VA examiner also concluded that the Veteran's scarring was not painful on examination and that there was no current evidence of a hernia.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (as it existed at the time the Veteran's claim was filed in August 2007) provides a 10 percent rating for superficial scars that are painful on examination.  While both examination reports reflect that the Veteran's inguinal hernia scarring is not painful, the Veteran directly contradicted this conclusion during his January 2012 hearing.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

In light of the above, the Veteran should be scheduled for a new VA examination to determine whether his inguinal hernia scarring is tender or painful upon examination.  See id.  In this regard, the examiner should indicate whether in his or her medical judgment the Veteran's lay complaints of painful and tender scars are consistent with the history and type of disability and objective findings demonstrated on physical examination.  The examiner should also indicate whether the Veteran suffers from any functional limitation due to his inguinal hernia scarring.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.  In addition, either as part of the same examination or in a separate examination before an appropriate specialist if deemed necessary, it should be determined whether the Veteran suffers from a recurrent inguinal hernia that is readily reducible and/or well supported by truss or belt.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  

In addition to scheduling the Veteran for a new examination, the Veteran should be asked to identify whether he has received any additional treatment for his inguinal hernia or its associated scarring since September 2007 - the most recent treatment records contained in the claims file.  If any relevant treatment is identified, VA should take all reasonable steps to obtain copies of these records and incorporate them into the claims file.  

As a final matter, the Board notes that amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  However, the amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2009)).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/Appeals Management Center (AMC) should contact the Veteran and ask him to identify any treatment he has received for his inguinal hernia or his residual scarring since September 2007.  If the Veteran identifies any additional treatment, the RO/AMC should obtain a new consent to release information form(s) (VA Form 21-4142) from the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should also be scheduled for a VA examination before an appropriate specialist (s) to determine the severity of any residuals associated with his inguinal hernia surgery.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner.  All indicated tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition.  Specifically, the examiner should address the following:

(a) Is there any evidence of a recurrent inguinal hernia?  If so, is it easily reducible and/or well-supported by truss or belt?

(b) Are the Veteran's hernia-related scars tender or painful upon examination?  The Veteran's lay statements regarding this symptomatology must be fully discussed in the examination report.  The examiner should indicate whether in his or her medical judgment the Veteran's lay complaints of painful and tender scars are consistent with the history and type of disability and objective findings demonstrated on physical examination.  

(c) Do the Veteran's residual scars result in any functional impairment?  If so, the degree of functional impairment must be fully discussed.  The Veteran's lay statements regarding functional impairment should also be noted in the examination report.  

A complete rationale is required for all opinions provided.  

3.  The RO/AMC should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  This case should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


